Title: From John Adams to United States Congress, 3 December 1799
From: Adams, John
To: United States Congress



Gentlemen of the Senate, and Gentlemen of the House of Representatives.
December 3d 1799.

It is, with peculiar Satisfaction, that I meet the Sixth Congress, of the United States of America.——Coming from all parts of the Union, at this critical, and interesting period, the members must be fully possessed, of the Sentiments and wishes of our Constituents.
The flattering prospects of abundance, from the labours of the people, by land and by sea; the prosperity of our extended commerce, notwithstanding interruptions occasioned by the belligerent State of a great part of the world; the return of health and industry and trade, to those cities, which have lately been afflicted with disease; and the various and inestimable advanges, civil and religious, which, secured under our happy frame of government, are *continued to us, unimpaired: demand of the whole American people, sincere thanks to a benevolent Deity, for the merciful dispensations of his Providence.
But, while these numerous blessings are recollected, it is a painful duty to advert to the ungrateful return, which has been made for them, by some of the people, in certain counties of Pennsylvania, where, seduced by the arts and misrepresentations of designing men, they have openly resisted the law, directing the valuation of houses and lands. Such defiance was given to the Civil Authority as rendered hopeless, all further attempts, by judicial process, to enforce the execution of the law; and it became necessary to direct a military force to be employed, consisting of some companies of regular troops, volunteers, and militia, by whose zeal and Activity, in co-operation with the judicial power, Order and submission were restored, and many of the Offenders arrested.—Of these, some have been convicted of misdemeanors and others, charged with various crimes remain to be tried.
To give due effect to the civil administration of government, and to ensure a just execution of the laws, a revision and amendment of the judiciary system is indispensably necessary. In this extensive country, it cannot but happen, that numerous questions respecting the interpretation of the laws and the rights and duties of Officers and citizens, must arise. On the one hand, the laws should be executed; on the other individuals should be guarded from Oppression: neither of these Objects is sufficiently assured, under the present organization of the judicial department. I therefore earnestly recommend the subject to your serious consideration.
Persevereing in the pacific and humane policy, which had been invariably professed, and sincerely pursued by the executive Authority of the United States; when indications were made, on the part of the French Republic, of a disposition to accommodate the existing differences between the two Countries, I felt it to be my duty to prepare for meeting their advances, by a nomination of ministers upon certain conditions which the honor of our country dictated, and which its moderation had given it a right to prescribe. The Assurances which were required of the French Government, previous to the departure of our Envoys, have been given, through their minister of foreign relations; and I have directed them to proceed on their mission to Paris. They have full power to conclude a treaty, subject to the constitutional Advice and consent of the Senate. The characters of these Gentlemen, are sure pledges to their country, that nothing inconsistent incompatible with its honor or interest, nothing inconsistent with our obligations of good faith or friendship to any other nation, will be stipulated.
It appearing probable, from the information I received, that our commercial intercourse, with some ports, in the Island of St. Domingo might safely be renewed, I took such steps as seemed to me expedient to ascertain that point. The result being satisfactory, I then, in conformity with the Act of Congress on the subject, directed the restraints and prohibitions of that intercourse to be discontinued, on terms which were made known by proclamation. Since the renewal of this intercourse, our citizens trading to those ports, with their property have been duely respected and privateering from those ports has ceased.
In examing the claims of British Subjects by the commissioners at Phyladelphia, acting under the sixth Article of the treaty of Amity, commerce and navigation, with Great Britain, a difference of Opinion, on points deemed essential, in the interpretation of that Article has arisen between the commissioners appointed by the United States, and the other members of that board, from which the former have thought it, their duty to withdraw....It is sincerely to be regretted, that the execution of an article produced by a mutual spirit of amity and justice, should have been thus unavoidably interrupted. It is, however, confidently expected, that the same spirit of amity and the same sense of justice in which it originated, will lead to satisfactory explanations. In consequence of the Obstacles to the progress of the commission in Phyladelphia, his Britannic Majesty has directed the commissioners appointed by him, under the seventh Article of the treaty, relating to British captures of American vessels, to withdraw from the board sitting in London: but with the express declaration of his determination to fullfill with punctuality and good faith, the engagements, which his Majesty has contracted by his treaty with the United States; and that they will be instructed to resume their functions, whenever the Obstacles, which impede the progress of the commission at Phyladelphia, shall be removed. It being in like manner, my sincere determination, so far as the same depends on me, that with equal punctuality and good faith, the engagements contracted by the United States, in their treaties with his Britannic Majesty, shall be fullfilled, I shall, immediately instruct our minister at London to endeavour to obtain the explanations necessary to a just performance of those engagements, on the part of the United States. With such dispositions on both sides, I cannot entertain a doubt, that all difficulties will soon be removed, and that the two boards will then proceed and bring the business committed to them respectively, to a satisfactory conclusion.
The Act of Congress, relative to the Seat of the Government of the United States, requiring that on the first Monday of December next, it should be transferred from Phyladelphia, to the district chosen for its permanent Seat, it is proper for me to inform you, that the commissioners appointed to provide suitable Buildings for the accommodation of Congress, and of the President, and of the public offices of the Government, have made a report of the State of the Buildings designed for those purposes in the city of Washington; from which they conclude that the removal of the Seat of Government to that place, at the time required, will be practicable and the accommodation, satisfactory. Their report will be laid before you.
Gentlemen of the House of Representatives.
I shall direct the estimates of the Appropriations necessary for the Service of the ensuing year, together with an account of the revenue and expenditure, to be laid before you. During a period, in which, a great portion of the civilized world, has been involved in a War, unusually calamitous and destructive, it was not to be expected, that the United States could be exempted from extraordinary burthens. Although the period is not arrived, when the measures adopted, to secure our country against foreign attacks can be renounced, yet it is alike necessary for the honor of the Government, and the satisfaction of the community, that an exact Œconomy should be maintained. I invite you, Gentlemen, to investigate the different branches of the public expenditure: the examination will lead to beneficial retrenchments; or produce a conviction of the Wisdom of the measures, to which the expenditure relates.
Gentlemen of the Senate and Gentlemen of the House of Representatives.
At a period like the present, when momentous changes are occurring, and every hour is preparing new and great events in the political World; when a Spirit of War is prevalent in almost every nation with whose Affairs, the interests of the United States have any connection; unsafe and precarious would be our Situation, were we to neglect the means of maintaining, our just rights. The result of the mission to France in uncertain: but however it may terminate, a steady perseverance in a system of national defence, commensurate with our resources, and the situation of our Country, is an obvious dictate of Wisdom. For, remotely as we are placed from the belligerent nations, and desirous as we are by doing justice to all, to avoid Offence to any,; nothing short of the power of repelling aggressions, will secure to our country a rational prospect of escaping the calamities of War, or national degradation....As to myself, it is my anxious desire, so to execute the trust reposed in me, as to render the people of the United States, prosperous and happy. I rely, with entire confidence, on your co operation in Objects equally your care; and that our mutual labours will serve to increase and confirm Union among our fellow Citizens and an unshaken Attachment to our Government

John Adams